Citation Nr: 0216953	
Decision Date: 11/22/02    Archive Date: 12/04/02	

DOCKET NO.  99-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
allergic rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from December 1975 
to December 1978 and from May 1979 to May 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which granted the veteran entitlement 
to service connection for allergic rhinitis with sinusitis 
and assigned a noncompensable evaluation, effective from 
June 1, 1996.  The veteran has expressed disagreement with 
the noncompensable evaluation assigned.

This case was previously before the Board and in January 
2001 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's allergic rhinitis with sinusitis is manifested 
by occasional congestion; polyps, obstruction of nasal 
passages, and/or periods of incapacitation due to sinusitis 
are not demonstrated.


CONCLUSION OF LAW

The criteria for a compensable evaluation for allergic 
rhinitis with sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.27 and Part 4, Diagnostic Codes 6510-
6522, 6510 through 6514 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim for an increased rating for his allergic 
rhinitis with sinusitis, and that the requirements of the 
VCAA have in effect been satisfied.  

Under the new law, the Secretary is required to make 
reasonable efforts to assistant a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided through the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this case the veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
that essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  Furthermore in a letter 
dated in June 2001 the RO specifically notified the veteran 
of what evidence VA would try to obtain and what evidence 
the veteran needed to submit and they offered to assist the 
veteran in obtaining relevant evidence.  A review of the 
record shows that the veteran was provided with a VA medical 
examination in connection with the processing of his claim 
for service connection for allergic rhinitis with sinusitis.  
This examination was sufficiently adequate for disposition 
of the issue before us.  There is no identified evidence 
that has not been accounted for and the veteran and his 
representative have been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2001); DelaCruz v. Principi, 15 Vet. App. 143 
(2001).  

Factual Background

Service department medical records show that the veteran had 
been evaluated and treated for seasonal allergies since the 
1980's.  The more salient medical records with regard to the 
claim for a higher rating for the veteran's allergic 
rhinitis with sinusitis are discussed in the following 
paragraph.

The veteran underwent VA neurological examination in May 
1998 for severe headaches.  On this examination he reported 
that his headaches began in 1995 and said that prior to 1995 
he has had sinus headaches but that in 1995 they became 
clearly more severe.  He said at that time he was told by 
his service physician that he had "cluster migraines" and 
was treated with Imitrex with good results.  He said that he 
has been otherwise healthy.  Vascular headaches was the 
diagnosis.  On his initial VA examination in December 1998 
the veteran reported that he believes that his sinus 
condition has been primarily related to his history of 
allergies.  He said that he had a lot of allergy and sinus 
problems until he was desensitized with what he believed to 
be good results.  He said that since that time he has had 
periodic flare-ups of congestion and sinus problems when 
there are pollens in the air or when he has had upper 
respiratory infections.  He added that he has not required 
any antibiotic therapy or surgical intervention regarding 
the sinuses.  He further stated that his sinus problems have 
not been related to his chronic migraine headache problem.  
Examination of the nose disclosed the septum to be midline.  
The sinuses appeared clear and there was no discharge.  The 
sinuses were nontender to palpation.  There was no drainage 
in the pharynx and X-ray of the paranasal sinuses was 
interpreted to reveal no abnormal soft tissue.  The veteran 
presented to a VA outpatient treatment clinic in March 1999 
with an episode of acute sinusitis.  He was noted to have a 
clear nasal discharge but no purulence.  Nares were found to 
be boggy.  The veteran was prescribed Fexofenadine.  On 
follow up evaluation in April 1999 the veteran was noted to 
still have problems with post nasal drip and occasional 
congestion with no purulence. 

Analysis

In general disability evaluations are assigned by applying a 
Schedule of Ratings (Rating Schedule), which represent as 
far as can practicably be determined the average impairment 
of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  In a claim of disagreement with the 
disability rating assigned contemporaneously to a grant of 
service connection, as is the case here, the facts of a 
particular case may require assignment of a separate 
disability rating for separate time periods--a practice 
known as "staged" ratings.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's allergic rhinitis with sinusitis is evaluated 
for VA compensation purposes under Diagnostic Codes 6510-
6522.  In the assignment of diagnostic code numbers 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2001).  
Thus, the veteran's disease of chronic sinusitis (6510) is 
evaluated as allergic rhinitis (6522).  

Allergic vasomotor rhinitis warrants a 10 percent evaluation 
when there are no polyps but with greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for rhinitis with polyps.  Diagnostic Code 6522.  

The veteran also has sinusitis associated with rhinitis.  On 
an alternative basis the veteran's service-connected 
disorder could also be rated as sinusitis.  A noncompensable 
evaluation is warranted for sinusitis with only X-ray 
manifestations.  A 10 percent rating requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A note to the rating criteria states 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Diagnostic 
Codes 6510 through 6514 and note.

The report of the veteran's VA examination in December 1998 
records that the veteran has flare ups of congestion and 
sinus problems, which are unrelated to his migraine 
headaches.  Physical examination of the sinuses in December 
1998 show them to be clear with no discharge.  An X-ray of 
the paranasal sinuses at that time disclosed no abnormal 
soft tissue.  While the veteran had an episode of sinusitis 
in the spring of 1999, there is no indication that this 
episode resulted in any incapacitation.  Since there is no 
evidence of 50 percent or more obstruction of a nasal 
passage or a period of incapacitation due to an episode of 
sinusitis, the evidence does not warrant the assignment of a 
compensable rating for allergic rhinitis with sinusitis 
under Diagnostic Code 6510 through 6514 or 6522.  The 
preponderance of the evidence is against the claim for a 
higher rating for this condition, and the claim is denied.  

The evidence does not show manifestations of the veteran's 
allergic rhinitis with sinusitis warranting a higher rating 
for this condition for a specific period or a "staged 
rating" at any time since the effective date of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Since the preponderance of the evidence is against the claim 
for a higher rating for allergic rhinitis with sinusitis, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher (compensable) initial evaluation for allergic 
rhinitis with sinusitis is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

